Citation Nr: 0422326	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for a 
psychiatric disorder to include schizophrenia, bipolar 
disorder, and manic depression. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 
INTRODUCTION

The veteran served a brief period of active service in the 
Navy from May 1987 to February 1988.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2000, the veteran had 
a videoconference hearing with the undersigned Judge from the 
Board at the RO.  In February 2001, the Board remanded the 
veteran's claim in order to verify notification of a prior 
rating decision and for action consistent with the Veteran's 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. 
seq. (West 2002).   

The veteran's claim was again remanded by the Board to the RO 
in July 2003 after the veteran requested a Travel Board 
hearing in a May 2003 statement.  However, in January 2004, 
the veteran withdrew his request for a Travel Board hearing 
with a Judge from the Board at the RO.    

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been received to reopen 
a previously denied claim of entitlement to service 
connection for a psychiatric disorder.  The Board finds 
favorably on that issue.  The issue of entitlement to service 
connection for a psychiatric disorder to include 
schizophrenia, bipolar disorder, and manic depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision dated in September 1991, of 
which the veteran was notified in October 1991, denied his 
claim of entitlement to service connection for a psychiatric 
disorder.    

2.  Additional evidence received since the September 1991 
rating decision includes evidence which is neither cumulative 
nor redundant, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a psychiatric disorder to include 
schizophrenia, bipolar disorder, and manic depression.


CONCLUSION OF LAW

As new and material evidence has been received since the RO's 
September 1991 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder to include schizophrenia, bipolar 
disorder, and manic depression have been met.  38 U.S.C.A 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 20.1100, 20.1103, 20.1105  (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1991 rating decision, of which the veteran was 
notified by letter in October 1991, the RO denied service 
connection for a psychiatric condition.  The veteran filed a 
claim for entitlement to service connection for bipolar 
disorder and manic depression in July 1998.  This appeal 
arises from the continued denial of service connection for 
bipolar disorder formerly diagnosed as personality disorder, 
schizophrenia in a January 1999 rating decision.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

The Board recognizes that the RO characterized the issue on 
appeal in multiple ways including:  1) entitlement to service 
connection for bipolar disorder formerly diagnosed as 
personality disorder, schizophrenia; 2) entitlement to 
service connection for psychiatric disorder to include 
personality disorder, schizophrenia, and bipolar disorder; 
and 3) new and material evidence to reopen for service 
connection for a nervous disorder.  Nonetheless, the 
September 1991 rating decision is final.  See 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  The issue now before the Board is actually whether 
new and material evidence has been received since the last 
final rating decision in September 1991 in order to reopen 
the claim for entitlement to service connection for a 
psychiatric disorder to include schizophrenia, bipolar 
disorder, and manic depression.  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence. See 38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the September 1991 rating decision 
is considered new, as it was not previously of record.  The 
evidence received includes statements from the veteran, a 
videoconference hearing transcript, records from the Social 
Security Adminstration, a VA examination report, VA 
outpatient treatment records, and VA as well as private 
hospital treatment records.  

After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the final September 
1991 rating decision is both new and material.  Multiple 
hospital treatment records from private physicians dated in 
August 1982, December 1984, and May 1985 as well as the 
November 1998 VA examination report include evidence not 
previously of record, which addresses whether the veteran's 
claimed psychiatric disability is related to his brief period 
of active service and whether the veteran has a psychiatric 
disability that pre-existed service.  This evidence is 
considered material because it bears directly and 
substantially upon the issue of whether the veteran is 
entitled to service connection for a psychiatric disorder to 
include schizophrenia, bipolar disorder, and manic 
depression.

The Board finds that evidence received subsequent to the 
September 1991 rating decision, namely private treatment 
notes and hospital summaries as well as a November 1998 VA 
examination report, is new and material.  Evidence received 
since September 1991 is new and material and does serve to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder to include schizophrenia, bipolar 
disorder, and manic depression.  In addition, the Board is 
remanding the veteran's claim to the RO and ordering 
additional development on the issue of entitlement to service 
connection for a psychiatric disorder to include 
schizophrenia, bipolar disorder, and manic depression.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2002).

The Board notes that the RO, in the January 1999 rating 
decision that is the basis for this appeal, did not address 
the issue of whether the claim had been reopened.  As the 
Board finds favorably on this point, the Board concludes that 
there is no prejudice to the appellant in the Board 
addressing this matter in the first instance.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a psychiatric 
disorder to include schizophrenia, bipolar disorder, and 
manic depression.  To this extent only, the appeal is 
granted.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  
Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Evidence of record indicates that the veteran was treated 
both before as well as after active service for psychiatric 
conditions.  To fully comply with its duty to assist, VA must 
provide an examination that includes of review of the record 
of prior care and, if necessary to decide a claim, VA must 
obtain a medical opinion regarding nexus between a current 
disability and an in-service injury or disease.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 
Vet. App. 121 (1991) (examiner must review the record to be 
fully informed).  The appellant is hereby notified that it is 
the appellant's responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, this case is REMANDED for the following:

1. The RO should schedule the veteran for 
a VA examination to determine the current 
diagnosis or diagnoses of any psychiatric 
disorder present and whether any current 
psychiatric disorder was incurred in or 
aggravated by active service.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
condition was incurred in or aggravated 
by service.  The examiner should also 
determine whether any diagnosed 
psychiatric disorder pre-existed service 
and, if so, whether it was aggravated in 
service.  As to any psychiatric 
disability that pre-existed service, the 
examiner should offer an opinion as to 
whether such disability increased in 
severity during service and, if so, 
whether such increase was due to the 
natural progress of the disease. The 
claims folder should be made available to 
the examiner for review.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
psychiatric disorder to include 
schizophrenia, bipolar disorder, and 
manic depression.  If the claim remains 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since April 2004.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



